United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.B., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Cleveland, OH,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1090
Issued: December 17, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge
JURISDICTION
On March 18, 2010 appellant filed a timely appeal from a December 16, 2009 merit
decision of the Office of Workers’ Compensation Programs and a February 2, 2010 nonmerit
decision. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits
of this case.
ISSUES
The issues are: (1) whether appellant sustained a recurrence of total disability on
October 13, 2009; and (2) whether the Office abused its discretion in denying his request for
reconsideration.
FACTUAL HISTORY
On July 26, 2007 appellant, then a 40-year-old mail handler, sustained a right shoulder
sprain due to lifting mail and pulling mail carts. On July 27, 2007 he began performing light
duty with restrictions of no lifting, pulling or reaching over 10 pounds in accordance with the

limitations provided by Dr. Anthony M. George, an attending Board-certified specialist in
preventive medicine.
By decision dated October 3, 2007, the Office accepted the claim for right shoulder
sprain.
On October 26, 2009 appellant filed a claim for a recurrence of disability beginning
October 13, 2009.
In an October 19, 2009 disability certificate, Dr. George stated that appellant was totally
disabled from October 13 to 17, 2009 due to muscle pain and spasms.
By letter dated October 28, 2009, the Office asked appellant to provide a detailed
narrative medical report containing a history of injury, findings on physical examination, a
diagnosis and a rationalized medical opinion supported by objective findings explaining why he
was unable to perform even limited-duty work due to his right shoulder sprain.
On November 9, 2009 Dr. George stated that appellant apparently continued to have
aggravations of a torn right rotator cuff and muscle spasms. Appellant experienced pain in his
acromioclavicular (AC) joint and pectoralis spasms. Dr. George advised that appellant’s total
disability was caused by the accepted right shoulder condition. On December 7, 2009 he stated
that appellant had pain and spasms in his left shoulder due to overuse. Dr. George opined that
the left shoulder condition was caused by avoidance of using his right shoulder and was causally
related to his accepted right shoulder injury.
By decision dated December 16, 2009, the Office denied appellant’s claim for a
recurrence of disability on October 13, 2009, finding that the medical evidence failed to establish
that his disability beginning October 13, 2009 was causally related to his July 26, 2007 accepted
right shoulder sprain.
Appellant requested reconsideration. He argued that his July 26, 2007 right shoulder
condition was misdiagnosed as a sprain and was actually a right rotator cuff tear, tendinosis,
bursitis and a consequential injury to the left shoulder. In a December 28, 2009 report,
Dr. George stated that appellant had a right rotator cuff tear on July 26, 2007 that was not
diagnosed initially because a magnetic resonance imaging (MRI) scan was not performed. He
explained that an MRI scan was not performed until May 15, 2009 because MRI scans of
shoulders are not normally done immediately after an injury until physical therapy has been
attempted. This MRI scan revealed a partial tearing of the supraspinatus muscle which was
consistent with the AC joint impingement sign and painful arc at the time of the 2007 right
shoulder injury. Dr. George opined that appellant’s light-duty lifting, pulling and pushing
aggravated the right-shoulder condition.

2

By decision dated February 2, 2010, the Office denied appellant’s reconsideration request
on the grounds that the evidence submitted was insufficient to warrant further merit review.1
LEGAL PRECEDENT -- ISSUE 1
When an employee, who is disabled from the job he or she held when injured on account
of employment-related residuals, returns to a light-duty position or the medical evidence of
record establishes that he or she can perform the light-duty position, the employee has the burden
to establish by the weight of the reliable, probative and substantial evidence a recurrence of total
disability and show that he or she cannot perform such light duty. As part of this burden, the
employee must show either a change in the nature and extent of the injury-related condition or a
change in the nature and extent of the light-duty job requirements.2 To establish a change in the
nature and extent of the injury-related condition, there must be probative medical evidence of
record. The evidence must include a medical opinion, based on a complete and accurate factual
and medical history, and supported by sound medical reasoning, that the disabling condition is
causally related to employment factors.3
ANALYSIS -- ISSUE 1
Appellant has the burden to provide medical evidence establishing that he was totally
disabled on October 13, 2009 due to a worsening of his accepted July 26, 2007 right shoulder
sprain or a change in his job duties such that he was unable to perform his light-duty work. He
alleged that a change in the nature and extent of his accepted condition caused a recurrence of
total disability.
In an October 19, 2009 disability certificate, Dr. George stated that appellant was totally
disabled from October 13 to 17, 2009 due to muscle pain and spasms. He did not, however,
explain how this total disability was causally related to the previously accepted right shoulder
strain. On November 9, 2009 Dr. George stated that appellant had a torn right rotator cuff but
did not explain how this condition was causally related to the July 26, 2007 accepted right
shoulder strain. He did not explain, with medical rationale, how appellant’s light-duty job
exacerbated his accepted right shoulder sprain such that he was disabled from even light-duty
work beginning October 13, 2009. The reports from Dr. George are insufficient to establish that

1

Subsequent to the February 2, 2010 Office decision, additional evidence was associated with the file. The
Board’s jurisdiction is limited to the evidence that was before the Office at the time it issued its final decision. See
20 C.F.R. § 501.2(c). The Board may not consider this evidence for the first time on appeal.
2

Albert C. Brown, 52 ECAB 152, 154-55 (2000); Terry R. Hedman, 38 ECAB 222, 227 (1986); 20 C.F.R.
§ 10.5(x) provides, “Recurrence of disability means an inability to work after an employee has returned to work,
caused by a spontaneous change in a medical condition which had resulted from a previous injury or illness without
an intervening injury or new exposure to the work environment that caused the illness. This term also means an
inability to work that takes place when a light-duty assignment made specifically to accommodate an employee’s
physical limitations due to his or her work-related injury or illness is withdrawn (except when such withdrawal
occurs for reasons of misconduct, nonperformance of job duties or a reduction-in-force) or when the physical
requirements of such an assignment are altered so that they exceed his or her established physical limitations.”
3

Mary A. Ceglia, 55 ECAB 626, 629 (2004); Maurissa Mack, 50 ECAB 498, 503 (1999).

3

appellant had a recurrence of total disability on October 13, 2009 causally related to his accepted
July 26, 2007 right shoulder sprain.
The Office explained to appellant the medical evidence required to establish that he was
totally disabled on October 13, 2009, a medical report containing a history of injury, findings on
physical examination, a diagnosis and a rationalized medical opinion supported by objective
findings explaining why he was unable to perform even limited-duty work due to his accepted
right shoulder sprain. No such medical evidence was provided.
The Board finds that appellant failed to establish that he was totally disabled on
October 13, 2009 due to a change in the nature and extent of his accepted right shoulder sprain or
a change in the nature and extent of his light-duty job requirements. Therefore, the Office
properly denied his claim for a recurrence of total disability.
LEGAL PRECEDENT -- ISSUE 2
Section 8128(a) of the Federal Employees’ Compensation Act4 does not entitle a claimant
to a review of an Office decision as a matter of right. This section vests the Office with
discretionary authority to determine whether it will review an award for or against compensation.
The Office, through regulations, has imposed limitations on the exercise of its discretionary
authority under section 8128(a).5
To require the Office to reopen a case for merit review under section 8128(a) of the Act,6
the Office’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that the Office erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by the Office; or (3) constitute relevant and
pertinent new evidence not previously considered by the Office.7 To be entitled to a merit
review of an Office decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.8 When a claimant fails to
meet one of the above standards, the Office will deny the application for reconsideration without
reopening the case for review on the merits.9

4

5 U.S.C. § 8128(a).

5

Annette Louise, 54 ECAB 783, 789-90 (2003).

6

Under section 8128(a) of the Act, “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on [his or her] own motion or on application.” 5 U.S.C. § 8128(a).
7

20 C.F.R. § 10.606(b)(2).

8

Id. at § 10.607(a).

9

Id. at § 10.608(b).

4

ANALYSIS -- ISSUE 2
On December 28, 2009 Dr. George stated that appellant sustained a right rotator cuff tear
on July 26, 2007 that was not diagnosed initially because an MRI scan was not performed. A
right rotator cuff tear is not an accepted condition and it was not addressed in the December 16,
2009 decision. Therefore, this diagnosis of a torn rotator cuff does not constitute relevant and
pertinent new evidence not previously considered by the Office. Dr. George opined that
appellant’s light-duty activities of lifting, pulling and pushing aggravated his accepted right
shoulder sprain. He did not, however, provide dates of disability. Dr. George did not explain
how appellant was able to perform his light-duty job from July 26, 2007 to October 13, 2009, a
period of over two years. He did not explain why appellant could not perform his light-duty
position on October 13, 2009 due to a worsening of his accepted right shoulder sprain.
Therefore, this report does not constitute relevant and pertinent new evidence not previously
considered by the Office. Because appellant did not show that the Office erroneously applied or
interpreted a specific point of law, advance a relevant legal argument not previously considered
or submit relevant and pertinent new evidence not previously considered by the Office, it did not
abuse its discretion in denying his request for reconsideration.
CONCLUSION
The Board finds that appellant failed to meet his burden of proof to establish that he had a
recurrence of total disability on October 13, 2009 causally related to his July 26, 2007 accepted
right shoulder sprain. The Board further finds that the Office did not abuse its discretion in
denying his request for reconsideration.

5

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated February 2, 2010 and December 16, 2009 are affirmed.
Issued: December 17, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

